DETAILED ACTION
Claims 21-41 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,188,233 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an instance of memory usage tracker (MUT) running in each of a plurality of processes running in a node, each instance of the memory usage tracker performs: determining a current generation of the memory chunk and an associated mapping element; determining whether the mapping’s element generation precedes the current generation, and identifying a memory account owner of the memory chunk to be free based on the determining; adjusting the memory account and a balance of the mapping element by reducing the memory by an amount of the memory chunk; and sending to a memory manager that the free operation is completed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Cohen et al. (US 2004/0230763 A1) teaches a method/medium/computer program product for tracking memory usage of a target application. A suite of tools to evaluate memory usage of uninstrumented binaries by tracking memory allocations, de-allocations, and in-memory-presence attributes at the module level. A tracking component of the suite of tools is introduced to the target application.
Golding et al. (US 7,694,082 B2) teaches a resource management system uses a virtual resource pool distributed across a set of storage devices to manage resources in a distributed storage system. The storage device locally tracks resource consumption of applications through the token.

As to claims 21-41, the prior art of record does not teach or render obvious the limitations recited in claims 21, 28 and 35, when taken in the context of the claims as a whole, specific to an instance of memory usage tracker (MUT) running in each of a plurality of processes running in a node, each instance of the memory usage tracker performs: determining a current generation of the memory chunk and an associated mapping element; determining whether the mapping’s element generation precedes the current generation, and identifying a memory account owner of the memory chunk to be free based on the determining; adjusting the memory account and a balance of the mapping element by reducing the memory by an amount of the memory chunk; and sending to a memory manager that the free operation is completed.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 21, 28 and 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

DC
December 2, 2022